 In theMatter ofPARAGON RUBBERCORPORATION, EbIPLOIER,andUNITEDRUBBER,CORK,LINOLEUM AND PLASTIC WORKERS OFAiiER-ICA, CIO, PETITIONERCase No. 1-R-3216.-Decided January 16, 1947Mr.-Edward B. Cooley,of Springfield,Mass.,andMr. Edward G.Schaeffer,of Smith's Ferry, Holyoke,Mass.,for the Employer.Mr. Pasquale J. Gallucci,of Naugatuck, Coml., for the Petitioner.Mr. Benj. E. Cook,of counselto the Board.DECISIONANDDIRECTIONUpon a petition duly filed, the National Labor Relations Boardon August 16, 1946, conducted a prehearing election among the em-ployees in the alleged appropriate unit, to determine whether ornot they desired to be represented by the Petitioner for the purposesof collective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally reveals that there were approximately 70 eligiblevoters and that 63 ballots were cast, of which 27 were for the Peti-tioner, 18 were against, and 18 were challenged.Thereafter, an appropriate hearing was held at Easthampton, Mas-sachusetts, on August 29, 1946, before Robert E. Greene, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS or FACT1.TIIE BUSINESS OF TILE EMPLOYERParagon Rubber Corporation, a New York corporation, maintainsits general sales offices in New York City and its manufacturing plantat Easthampton, Massachusetts, where it is engaged in manufacturingrubber commodities.During the first 6 months of 1946, 95 percent ofthe raw materials used by the Employer was purchased outside the72 N. L R B, No. 28.170 PARAGON RUBBER CORPORATION171Commonwealth of Massachusetts.During the same period, the Ei n-ployer sold finished products valued at more than $250,000, 95 percentof which was shipped to points outside the Commonwealth.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor llelations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the inean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.TV. THE APPROPRIATE UNITThe election was held in a unit composed of all production andmaintenance employees, excluding office, clerical, and supervisoryemployees.The parties agree generally that this unit is appropriate.They are in disagreement as to whether two employees, Paul Jacksonand John Dunforcd, whose votes were challenged, should be includednn this unit.Paul Jackson is a highly skilled machinist engaged in the repair:of machinery.He is a salaried employee and on this account, thePetitioner challenged his vote.As a machinist, Jackson is definitelya production and maintenance employee. The fact that he is paid ona salary basis whereas other employees in the unit are hourly paiddoes not justify his exclusion.'We shall include him.The ballot of John Dunford was challenged by the Petitioner onthe ground that he is a supervisory employee.Dunford is a generalutilityman in the mill room. It does not appear that he has theauthority of a supervisor within the Board's customary definition.Accordingly, we find that he is not a supervisor and we shall includehim in the unit.2We find that all production and maintenance employees 3 of theEmployer at its Easthampton, Massachusetts, plant, excluding officeISeeMatter of The Griseom-Russell Company. 70 NL R B 1299,platter of Id I duPont de Nernonrs R Company, Inc, RayonDivision, 62 N L R B 1462 Inasmuch as both Dunford and Jackson are included in the unit, we hereby overrulethe challenges to their ballots3This includes Paul Jackson and John Dunford 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDand clerical employees and all supervisory employees with authorityto hire, promote, discharge, _discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Employer challenged 15 voters on the ground that they were"probationary employees."The Employer considers newly hired em-ployees to be in a probationary status during the first 90 days of theiremployment.During this period, the probationary employees workthe same hours, in the same surroundings and under substantially thesame conditions as permanent employees.The principal distinguish-ing feature between probationary and non-probationary employees isthat the former do not participate in a group insurance plan and arenot entitled to paid vacations.On the other hand, seniority datesfrom the original hiring date and the probationary period is countedin determining vacation rights after the first year of employment-Probationary employees are hired with the expectation that they will-become permanent employees and the great majority do achieve per-manent status. In view of the foregoing, we believe that these pro-bationary employees have the same interest in the selection of a bar-gaining representative as regular employees and should be permittedto vote 4Accordingly, we hereby overrule the challenges to the ballots,of these probationary employees.The ballot of James Vanasse was challenged by the Employer onthe ground that he was discharged for cause about 2 weeks before theelection.The Petitioner conceded at the hearing that Vanasse wasineligible to vote.We find that Vanasse was not an employee of theEmployer on the day of the election-and therefore was ineligible to.vote.We hereby sustain the challenge to his ballot.Inasniuch.as the ballots of John Dunford, Paul Jackson, and the 15probationary employees are sufficient in number to affect the outcomeof the election, we shall direct that their ballots be opened and counted.DIRECTIONIT Is HEREBY DIRECTED that, as part of the investigation to ascertain,representatives for the purposes of collective bargaining with ParagonRubber Corporation, Easthampton, Massachusetts, the Regional Di-rector for the first Region, shall, within ten (10) days from the date of'SeeMatter of Joseph T. Ryerson &Son, Inc,65 N. L. R. B. 921, and cases citedtherein PARAGON RUBBERCORPORATION173this Direction, open and count the challenged ballots of Dorcas Fortier,Josephine Church, Stanley Michalski, Jr., Viola Kosior, Ernest.Godaire, Edwin Pawlikowski, Richard W. Wagner, William J. Schae-fer,Frederick P. Lima, Majorie King, Henry T. Lukowski, JeanSwenning, Ritta Lepine, Mae Knox, Gerald Seery, John Dunford, andPaul Jackson, and thereafter prepare and serve upon the parties aSupplemental Tally of Ballots, including therein the results of saidchallenged ballots.